                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  _____________________

LYNN GRIFFIN, individually and as successor in
interest to her deceased husband, JOHN GRIFFIN,

               Plaintiff,

       v.                                                            No. 1:21-cv-00138-KWR-LF

VIVINT SOLAR, INC.,
VIVINT SOLAR DEVELOPER, LLC,
VIVINT SOLAR HOLDINGS, INC.,
SUNRUN, INC., and
BRIAN BROOKER,

               Defendants.

 MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
          COMPEL ARBITRATION AND STAY PROCEEDINGS

       THIS MATTER comes before the Court upon Defendants’ Motion to Compel Arbitration

and Stay Action, filed February 23, 2021. Doc. 6. Having reviewed the parties’ pleadings and the

applicable law, the Court finds that Defendants’ motion is well-taken and, therefore, is

GRANTED and the matter is STAYED.

                                            BACKGROUND

       This case stems from a Residential Solar Power Purchase Agreement (“Agreement”)

entered into by Defendants and Plaintiff Lynn Griffin’s deceased husband, John Griffin, involving

the installation of solar panels and other equipment on the Griffin’s property. Plaintiff filed the

action in state court on January 12, 2021 alleging negligent misrepresentation (Count I), fraudulent

misrepresentation (Count II), breach of contract (Count III), equitable recovery under principles

of restitution and unjust enrichment (Count IV), and violations of the New Mexico Unfair Practices
Act (Count V). See generally Complaint, Doc. 1-1, Ex. A. Defendants removed the action on

February 18, 2021 on the basis of diversity jurisdiction.

I.      Factual Background

        The Complaint alleges that Plaintiff reached out to Defendant Vivint1 in early 2016 when

the Griffins became interested in obtaining solar energy systems for their home. Compl., ¶ 29. On

or about February 6, 2016, Defendant Brooker, a sales representative of Defendant Vivint Solar

Developer, met with the Griffins in their home. Id., ¶ 30. He brought a 12-inch tablet to the

meeting, which he allegedly used to verbally describe the Agreement. Id., ¶ 31.2 Mr. Brooker

allegedly engaged in “high pressure sales tactics,” including making false and misleading

statements in an effort to induce the Griffins to enter into the Agreement. Id., ¶ 33. These false

and misleading statements purportedly included, among other things, that: (1) the solar energy

produced would reduce the Griffin’s total cost of energy to “only nominal charges”; (2) if the solar

system overproduced electricity, the Griffins would receive a credit; (3) the Griffin’s payment

under the Agreement would be less than what they were previously paying the Public Service

Company of New Mexico (“PNM”) before adding the solar array; (4) the solar system would save

the Griffin’s 30% on their electric bill; and, (5) the total monthly outlay for Vivint’s energy would

be lower than PNM’s. Id., ¶¶ 34-35, 38-40. Mr. Brooker also allegedly never disclosed that Vivint

would put a lien on the Griffin’s home, “which Vivint apparently did do.” Id., ¶ 42.




1
  Defendants Vivint Solar, Inc., Vivint Solar Developer, LLC., and Vivint Solar Holdings, Inc., are collectively
referred to in the Complaint as “Vivint.” The Complaint further alleges that, “Upon information and belief, Sunrun
[Inc.] acquired Vivint Solar in October 2020, and Vivint Solar continues to operate as a directly wholly owned
subsidiary of Sunrun…all of the entities comprising Vivint are subject to the dominion and control of Sunrun.”
Compl., ¶¶ 12-13.
2
  The Complaint states that, “Ms. Griffin has been unable to locate any cotemporaneous document so it may never
have been provided at that time. A copy obtained since may or may not be the same document but does appear to bare
Mr. Griffin's electronic signature.” Id., ¶ 32.

                                                        2
           The Complaint further alleges that Brooker had the Agreement open on his tablet screen

while describing the Agreement verbally to the Griffins but claims he neither mentioned anything

to them about their rights regarding arbitration during the discourse nor afforded them with an

opportunity to review the Agreement prior to signing it. Id., ¶¶ 46-47. The Complaint also alleges

that Brooker did not provide the Griffins with a paper copy of the Agreement, incorrectly claimed

that the contract could be cancelled at any time, and “as best as Ms. Griffin can recall,” only

presented the tablet to them with a portion of the Agreement visible on the screen, which Mr.

Griffin signed with his finger. Id., ¶¶ 48-50.

           In April 2016, Defendants completed installation of 51 solar panels on the Griffin’s home.

Id., ¶ 51. The Complaint alleges that Defendants overbuilt the solar system relative to the Griffin’s

history of electricity consumption and failed to optimize the size of the system so that the Griffins

would save money, instead designing it to optimize Defendants’ profits, resulting in higher prices

than PNM. Id., ¶¶ 52-56.

II.        The Arbitration Agreement

           The Arbitration Agreement contains a plain language, underlined title which reads

“Arbitration of Disputes.” In the relevant parts, the Arbitration Agreement states the following3:

           PLEASE READ THIS PROVISION CAREFULLY. BY SIGNING BELOW,
           YOU ACKNOWLEDGE AND AGREE THAT, WITH LIMITED
           EXCEPTIONS, ANY DISPUTE BETWEEN US SHALL BE RESOLVED BY
           BINDING ARBITRATION. Arbitration is more informal than a lawsuit in court.
           In arbitration, disputes are resolved by an appointed arbitrator instead of a judge or
           jury. Therefore, by signing below, YOU ARE WAIVING THE RIGHT TO A
           TRIAL BY JURY. By signing below, You also agree to bring claims against Us
           only in Your individual capacity and YOU ARE WAIVING THE RIGHT TO
           INITIATE OR PARTICIPATE IN A CLASS ACTION OR SIMILAR
           PROCEEDING. Procedures before Initiating Arbitration or Suit: Most customer
           concerns can be resolved quickly and amicably by calling Our customer service
           department . . . If You and We are unable to resolve the Dispute within thirty (30)


3
    The sections of the Arbitration Agreement are depicted as they appear in the original exhibit.

                                                            3
days thereafter, then either Party may commence arbitration or an action in small
claims court as set forth below.
Scope of this Arbitration Provision: Either You or We may, without the other’s
consent, elect mandatory, binding arbitration for any claim, dispute, or controversy
arising out of or relating to (i) any aspect of the relationship between You and Us,
whether based in contract, tort, statute, or any other legal theory; (ii) this Agreement
or any other agreement concerning the subject matter hereof; (iii) any breach,
default, or termination of this Agreement; and (iv) the interpretation, validity, or
enforceability of this Agreement, including the determination of the scope or
applicability of this Section 6(e) (each, a “Dispute”). Any questions about whether
any Dispute is subject to arbitration shall be resolved by interpreting this arbitration
provision in the broadest way the law will allow it to be enforced….

Doc. 6-2, Ex. A at pp. 10-11. The Arbitration Agreement further provides:

NOTICE: BY CHECKING THE BOX BELOW, YOU ARE AGREEING TO
HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN
THE “ARBITRATION OF DISPUTES” PROVISION DECIDED BY BINDING
NEUTRAL ARBITRATION AS PROVIDED BY THE FAA AND OTHER
APPLICABLE LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT
POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY CHECKING THE BOX BELOW, YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE
RIGHTS ARE SPECIFICALLY INCLUDED IN THE “ARBITRATION OF
DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO
ARBITRATE UNDER THE FAA AND OTHER APPLICABLE LAW. YOUR
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. YOU
HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO
SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE
ARBITRATION OF DISPUTES” PROVISION TO NEUTRAL ARBITRATION.

Id. at p. 12. In addition, the Agreement provides the following instruction on the
signature page:

D. DO NOT SIGN THIS AGREEMENT BEFORE YOU HAVE READ ALL OF
ITS PAGES. You acknowledge that You have read and received a legible copy of
this Agreement, that We have signed it, and that You have read and received a
legible copy of every document that We have signed during the negotiation.

Id. at p. 17. With respect to the customer’s right to cancel the contract, Section G
of the Agreement states:

G. CUSTOMER’S RIGHT TO CANCEL. YOU MAY CANCEL THIS
CONTRACT AT ANY TIME BEFORE THE LATER OF:



                                           4
       (I) MIDNIGHT OF THE THIRD (3RD) BUSINESS DAY AFTER THE
       TRANSACTION DATE, OR (II) THE START OF INSTALLATION OF
       THE SYSTEM OR ANY OTHER INSTALLATION WORK WE PERFORM
       ON YOUR PROPERTY.

       Id. The Agreement contains a final notice to customers on the signature page:

       NOTICE TO CUSTOMERS
       …
       BY CHECKING THIS BOX, YOU AGREE TO ARBITRATION AND
       WAIVE THE RIGHT TO A JURY TRIAL AS DESCRIBED IN SECTION
       6(e), AND AGREE THIS CHECKBOX CONSTITUTES YOUR
       ELECTRONIC SIGNATURE.

       Id. at p. 17.

The checkbox to the left of the preceding notice is selected and the document is

electronically signed by Brooker and Mr. Griffin. Id.

       Defendants note, and Plaintiff does not dispute or acknowledge in its response brief,

that on February 28, 2017, Vivint Solar Developer, LLC, and Mr. Griffin entered into a

confidential settlement agreement that included a similar, mandatory arbitration clause,

which Mr. Griffin signed.4 Doc. 17-1, Ex. A at pp. 3-4.

                                       LEGAL STANDARD

       Under Section 4 of the Federal Arbitration Act (“FAA”), “[a] party aggrieved by the

alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration

may petition any United States district court [. . .] for an order directing that such arbitration

proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The FAA, which governs



4
  In their Reply brief, Defendants also assert that “Plaintiff cannot dispute that Mr. Griffin entered
into a release and settlement agreement on February 28, 2017, wherein he affirmed the terms and
conditions of the Agreement. Doc. 17 at 6. The Court notes that the majority of the settlement
agreement is redacted and it cannot confirm whether he affirmed the conditions of the prior
Agreement. Defendants did not file a motion for a protective order so that an unredacted version
would be provided to the Court. The Court therefore restricts its facts to the settlement as it relates
to the arbitration provision, which is visible in the redacted exhibit.
                                                  5
arbitration provisions contained within a written agreement “evidencing a transaction involving

commerce,” 9 U.S.C. § 2, governs the Court’s interpretation and application of the Arbitration

Provision. Under the FAA, such arbitration provisions “are valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract.” Id.

         The FAA articulates a strong national policy in favor of arbitration and “establishes that,

as a matter of federal law, any doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Construction Corp., 460 U.S. 1,

24-25 (1983). Section 2 of the FAA places arbitration agreements on an equal footing with other

contracts and requires courts to enforce them according to their terms. Rent-A-Ctr., W., Inc. v.

Jackson, 561 U.S. 63 (2010). “Like other contracts, however, [arbitration agreements] may be

invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

unconscionability.’” Id. at 68 (quoting Doctor's Associates, Inc. v. Casarotto, 517 U.S. 681, 687

(1996)). While the FAA favors arbitration agreements, a legally enforceable contract is still a

prerequisite for arbitration, and without such a contract, parties will not be forced to arbitrate. See

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944-45 (1995) (stating that the

presumption in favor of arbitration is reversed when there is a dispute as to the existence of an

agreement).5 Thus, “the first task of a court asked to compel arbitration of a dispute is to determine

whether the parties agreed to arbitrate that dispute.” Dumais v. Am. Golf Corp., 299 F.3d 1216,

1220 (10th Cir. 2002).




5
  See Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 977 (10th Cir. 2014) (“. . . [B]efore the Act’s heavy hand in
favor of arbitration swings into play, the parties themselves must agree to have their disputes arbitrated”) (emphasis
in original); AT&T Techs., Inc. v. Communications Workers of Am., 475 U.S. 643, 648 (1986) (“Arbitration is a matter
of contract and a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.”)
(internal quotation marks and citation omitted).

                                                          6
       When a party denies the existence of a valid agreement to arbitrate, the Court must employ

a standard of review similar to that of summary judgement. Hancock v. Am. Tel. & Tel. Co., Inc.,

701 F.3d 1248, 1261 (10th Cir. 2012). When there are no genuine issues of material fact regarding

the agreement to arbitrate, the Court may decide the arbitration issues as a matter of law. CMH

Homes, Inc. v. Sexton, 441 F. Supp. 3d 1202, 1207–08 (D.N.M. 2020) (citing Hancock, 701 F.3d

at 1261); Avedon Eng'g, Inc. v. Seatex, 126 F.3d 1279, 1283 (10th Cir. 1997). “On a motion to

compel arbitration, the moving party ‘bears the initial burden of presenting evidence sufficient to

demonstrate the existence of an enforceable agreement; if it does so, the burden shifts to the

nonmoving party to raise a genuine dispute of material fact regarding the existence of an

agreement.’ ” Davis v. USA Nutra Labs, 303 F. Supp. 3d 1183, 1190 (D.N.M. 2018) (quoting

Bellman v. i3Carbon, LLC, 563 Fed. Appx. 608, 612 (10th Cir. 2014); see BOSC, Inc. v. Bd. of

County Commissioners of County of Bernalillo, 853 F.3d 1165, 1177 (10th Cir. 2017) (citing

Hancock, 701 F.3d at 1261); THI of New Mexico at Hobbs Center, LLC v. Patton, Civ. No. 11-

537 (LH/CG), 2012 WL 112216, *6 (D.N.M. Jan. 3, 2012).

                                          DISCUSSION

       Defendants move to compel Plaintiff to arbitrate her claims against them, pursuant to the

FAA and the New Mexico Uniform Arbitration Act. In support of the motion, Defendants argue

that all of Plaintiff’s claims fall squarely within the scope of the arbitration provision section of

the Agreement and that Plaintiff does not contest the validity of the Agreement in that the

Complaint admits that Mr. Griffin signed it. Doc. 6 at 6. Defendants further request that the Court

stay the action pending resolution of the arbitration. Plaintiff opposes Defendants’ motion to

compel, arguing that no valid agreement to arbitrate exists because: (1) the arbitration clause lacks

acceptance and mutual assent and is therefore invalid under New Mexico law; and (2) the



                                                 7
purported arbitration agreement is both procedurally and substantively unconscionable and thus

unenforceable. See generally Doc. 15. Plaintiff further argues that, contrary to Defendants’

assertion, she does in fact contest the validity of the Agreement and there is a genuine issue of

material fact as to whether the arbitration clause is a valid agreement.6 Defendants’ Reply contends

that the conduct of the parties establishes that there was a valid agreement and that New Mexico

law holds that “agreeing to an arbitration provision electronically or via online ‘clickwrap’ creates

an enforceable contract.” Doc. 17 at 2-3.

I.       Validity of the Arbitration Agreement

         The Court looks to New Mexico contract law to determine the validity of the instant

arbitration agreement because Plaintiff is a resident of, and Defendants seek to compel arbitration

in, New Mexico. Salazar v. Citadel Commc'ns Corp., 2004-NMSC-013, ¶ 8, 135 N.M. 447, 450,

90 P.3d 466, 469 (citations omitted) (“To determine whether the agreement to arbitrate is valid,

courts look to general state contract law, with the caveat that state laws that are specifically hostile

to arbitration agreements are preempted by the FAA.”). “It is for the trial court, and not the

arbitrator, to decide whether a valid agreement to arbitrate exists.” Parrish v. Valero Retail

Holdings, Inc., 727 F. Supp. 2d 1266, 1274 (D.N.M. 2010) (quoting Sisneros v. Citadel Broad.

Co., 2006-NMCA-102, ¶ 13, 140 N.M. 266, 270–71, 142 P.3d 34, 38–39). Under New Mexico

law, “[a] legally enforceable contract requires evidence supporting the existence of an offer, an

acceptance, consideration, and mutual assent.” Piano v. Premier Distrib. Co., 2005-NMCA-018,

¶ 6, 137 N.M. 57, 60, 107 P.3d 11, 14 (internal citation omitted); DeArmond v. Halliburton Energy

Services, Inc., 2003-NMCA-148, ¶ 9, 134 N.M. 630, 634, 81 P.3d 573, 577.



6
  Plaintiff initially argues that the Court should deny Defendants’ motion for an alleged failure to seek concurrence
before filing the motion as required by Local Rule 7.1(a). The Court expects adherence to local rules, but nevertheless
rejects Plaintiff’s suggestion that it should deny the motion on this basis alone.

                                                          8
        The Agreement has Acceptance and Mutual Assent

        Plaintiff asserts that she specifically challenged the validity of the arbitration clause in that

the Complaint alleges that Brooker did not mention anything to the Griffins with respect to their

rights to sue or arbitrate during their meeting. Doc. 15 at 5. Plaintiff argues that the arbitration

agreement lacks acceptance (and mutual assent) because Mr. Griffin “never knowingly accepted

the arbitration clause” as he was not given an opportunity to read the Agreement on Brooker’s

tablet during the meeting and was not provided a paper copy. Id. at 6. Thus, Plaintiff contends,

Mr. Griffin lacked the requisite knowledge of the arbitration clause and any purported acceptance

was the product of fraud or misrepresentation by Brooker. Id.

        The Court finds Plaintiff’s argument absent merit. It is a fundamental tenet of New Mexico

contract law “that each party to a contract has a duty to read and familiarize himself with the

contents of the contract, each party generally is presumed to know the terms of the agreement, and

each is ordinarily bound thereby.” Ballard v. Chavez, 1994-NMSC-007, ¶ 8, 117 N.M. 1, 3, 868

P.2d 646, 648. Plaintiff’s effort to distinguish the instant matter, arguing that the rule does not

apply in light of Brooker’s alleged “high pressure sales tactics and false statements,” is

unconvincing. Doc. 15 at 7. Relying almost exclusively upon DeArmond (2003-NMCA-148, ¶ 14)

Plaintiff posits that Brooker’s failure to give the tablet to the Griffins to “scroll through the entire

[Agreement]” before signing it and ultimately waiving their right to a trial by jury would “offend[]

a basic notion of fairness.” Doc. 15 at 7. The case is inapposite and Plaintiff’s reliance misguided.

        In DeArmond, the Court of Appeals of New Mexico reversed an order compelling

arbitration, finding insufficient acceptance from plaintiff continuing to work for the defendant

upon plaintiff’s receipt of a mailed notice of a binding, company-wide Dispute Resolutions

Program including language to the effect of “[y]our decision to ... continue your current



                                                   9
employment after January 1, 1998 means you have agreed to and are bound by the terms of this

Program…” DeArmond., 2003-NMCA-148, ¶ 5. Specifically, the New Mexico Court of Appeals

was unwilling to presume knowledge and acceptance of the offer on the sole basis of mailing the

agreement. Id., ¶ 15 (“While receipt may be presumed, we are unwilling under the facts of the case

to equate presumed receipt with actual knowledge of the offer. The record leaves us unable to

ascertain whether DeArmond saw the envelope, opened it, and read it or whether DeArmond was

otherwise conscious of the fact that remaining on the job would be construed as acceptance of an

arbitration agreement.”). Notably, the New Mexico Court of Appeals found inapplicable, in that

particular case, the presumption that New Mexico law imposes a duty upon the parties to read and

familiarize themselves with the contents of a contract, particularly because there was no signed

contract. Id., ¶ 16. The New Mexico Court of Appeals was unable to conclude from the plaintiff’s

mere continued employment that he had actual knowledge of the modified terms of the contract.

Id., ¶ 14. (“We observe that [the defendant] did not provide an arbitration agreement for [the

plaintiff] to sign, nor is there an acknowledgment form indicating that he received or read the

documents. DeArmond's argument is, in essence, that without a showing that he knew about the

proposed new contract terms, there can be no proof that he accepted the offer.”).

       Here, the facts differ substantially from DeArmond, and the Court is unconvinced that there

are grounds for an exception to the rule that the parties are bound to familiarize themselves with

the terms of a contract. The Agreement presented to the Griffins unambiguously provides the terms

of the arbitration provision in large bold, and capitalized font. Unlike DeArmond, where the

plaintiff did not sign anything, Mr. Griffin did electronically sign the Agreement, and selected the

checkbox indicating, in no uncertain terms, that he agreed to arbitration and was waiving the right

to a jury trial. Doc. 6-2, Ex. A at p. 17. Plaintiff’s claim that Brooker could or should have provided



                                                  10
the tablet to the Griffins to review in full or given them a paper copy is absent citation to any legal

authority. Moreover, the Court finds particularly problematic for Plaintiff the fact that Mr. Griffin

signed a subsequent settlement agreement containing a similar arbitration clause, further eroding

support for Plaintiff’s argument here. Accordingly, the Court finds sufficient facts in the record

demonstrating acceptance of the Agreement.

         The Court also rejects Plaintiff’s argument, which relies exclusively on DeArmond, that

the agreement lacks mutual assent because the Griffins were not provided an opportunity to review

the entirety of the Agreement and that it was impossible for the parties to have a “meeting of the

minds” as to the terms of the arbitration clause. Doc. 15 at 7-8; DeArmond, 2003-NMCA-148, ¶

20. (“Parties can be said to mutually assent to a contract when they have the same understanding

of the contract's terms; where they attach materially different meanings to the terms, there is no

meeting of the minds.”).

         For similar reasons as discussed above, in DeArmond the New Mexico Court of Appeals

found there was insufficient evidence of mutual assent to the contract because there was no proof

the plaintiff actually knew of the offer or that he was accepting it by continuing to work. Id., ¶ 18.

(“In order to ascertain whether the employee consciously assented by continuing to work, there

must be proof that the employee actually knew of the offer and was aware that remaining on the

job constituted acceptance… Lack of knowledge of the modified terms precludes the formation of

a new contract.”). This is not the case here. Even giving Plaintiff the benefit of all reasonable

doubt, as the Court must, it concludes that the record demonstrates there was the requisite

acceptance and mutual assent to bind the parties to the arbitration agreement.7

         Whether the Arbitration Clause is Unconscionable


7
 The parties do not dispute that there was an offer and consideration in this transaction. Accordingly, the Court does
not include a discussion of those aspects of contract formation.

                                                         11
       Plaintiff seeks to avoid application of the arbitration provision on grounds that it is

unconscionable. Unconscionability is an equitable doctrine that allows courts to render

unenforceable an agreement that is unreasonably favorable to one party while precluding a

meaningful choice of the other party. Rivera v. American Gen. Fin. Servs., Inc., 2011–NMSC–

033, ¶ 43, 259 P.3d 803. Unconscionability is analyzed from both substantive and procedural

perspectives. Id. A contract may be rendered unenforceable under either substantive or procedural

unconscionability, or a combination of both. Id. ¶ 47. The two perspectives have an inverse

relationship: “[t]he more substantively oppressive a contract term, the less procedural

unconscionability may be required for a court to conclude that the offending term is

unenforceable.” Cordova v. World Finance Corp. of New Mexico, 2009–NMSC–021, ¶ 24, 208

P.3d 901.

       1. Procedural Unconscionability

       Procedural unconscionability “examines the particular factual circumstances surrounding

the formation of the contract, including the relative bargaining strength, sophistication of the

parties, and the extent to which either party felt free to accept or decline terms demanded by the

other.” Rivera, 2011–NMSC–033, ¶ 44 (quoting Cordova, 2009–NMSC–021, ¶ 23). When

determining procedural unconscionability, a court should look at whether the contract is one of

adhesion, a standardized contract offered by a party with superior bargaining strength to a weaker

party on a take-it-or-leave-it basis, without opportunity for bargaining. Id.

       Plaintiff argues that the disparity in bargaining power and sophistication between Brooker

and the Griffins, coupled with Brooker’s alleged high-pressure sales tactics and “false guarantees”

renders the arbitration clause procedurally unconscionable. Doc. 15 at 9. The Court agrees with

Plaintiff that Defendants, as a corporate entity in the business of selling solar energy components,



                                                 12
compared with the Griffins as average homeowners, operate from a stronger bargaining position.

However, a contract is procedurally unconscionable “only where the inequality is so gross that one

party's choice is effectively non-existent.” Guthmann v. LaVida Llena, 103 N.M. 506, 510 (1985),

overruled on other grounds by Cordova, 2009–NMSC–021, ¶ 31.

        While Defendants acknowledge that the instant Agreement is a contract of adhesion in the

sense that the Agreement was offered on a “take it or leave it” basis, they correctly note that

contracts of this nature containing arbitration clauses have been held enforceable, and that unequal

bargaining power alone is not sufficient to find an arbitration agreement in such a contract

unenforceable. Doc. 17 at 10; See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346–47, n.

5 (2011) (noting further that “…[T]he times in which consumer contracts were anything other than

adhesive are long past.”); Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (1991)

(holding that agreements to arbitrate between parties with unequal bargaining power are

enforceable).

        Here, although Brooker allegedly did not specifically point out the arbitration clause and

explain it to the Griffins, the clause was underlined “Arbitration of Disputes” followed by, in large,

bold font, “PLEASE READ THIS PROVISION CAREFUUY. BY SIGNING BELOW, YOU

ACKNOWLEDGE AND AGREE THAT, WITH LIMITED EXCEPTIONS, ANY

DISPUTE BETWEEN US SHALL BE RESOLVED BY BINDING ARBITRATION.” Doc.

6-2, Ex. A at p. 10. Moreover, a final notice is prominently displayed in capital, bold letters to

the immediate right of the signature lines section:

        BY CHECKING THIS BOX, YOU AGREE TO ARBITRATION AND
        WAIVE THE RIGHT TO A JURY TRIAL AS DESCRIBED IN SECTION
        6(e), AND AGREE THIS CHECKBOX CONSTITUTES YOUR
        ELECTRONIC SIGNATURE.

Id. at p. 17.

                                                 13
       It is undisputed that Mr. Griffin selected the appropriate checkbox, and the record does not

show that either of the Griffins expressed confusion with, or sought clarification of, the terms or

asked to see the Agreement in more detail. The law is clear that each party to a contract has a duty

to read and familiarize itself with the contents before signing, and thus, a party who executes and

enters a written contract is presumed to know the terms of the agreement and to have agreed to

each of its provisions in the absence of fraud, misrepresentation, or some other wrongful act. See

Smith v. Price's Creameries, Div. of Creamland Dairies, Inc., 1982-NMSC-102, ¶¶ 12-13, 98 N.M.

541, 545, 650 P.2d 825, 829). Moreover, the Tenth Circuit has “routinely” upheld these type of

“clickwrap” agreements as enforceable. Hancock, 701 F.3d at 1256 (“Clickwrap agreements are

increasingly common and ‘have routinely been upheld.’…Courts evaluate whether a clickwrap

agreement's terms were clearly presented to the consumer, the consumer had an opportunity to

read the agreement, and the consumer manifested an unambiguous acceptance of the terms.”)

(internal citation omitted).

        It is equally undisputed that the solar panels were then installed and that Mr. Griffin

subsequently entered into a settlement agreement with Defendants in 2017, wherein he again

signed to similar arbitration terms. See THI of New Mexico at Vida Encantada, LLC v. Archuleta,

2013 WL 2387752, at *7 (D.N.M. Apr. 30, 2013) (citing DeArmond, 2003–NMCA–148, ¶ 17

(citing Restatement (Second) of Contracts § 19(2) (1981) (“A party's acts or conduct may manifest

his assent to terms of an offer, so long as the party performing the act is aware of the offer and

aware that his conduct could constitute acceptance.”)). On balance, having considered the relevant




                                                14
factors, the facts of this case, and in the face of the plain language of the terms of the arbitration

clause, the Court concludes that Plaintiff has not shown procedural unconscionability.8

         2. Substantive Unconscionability

         Substantive unconscionability focuses on the legality and fairness of the contract terms,

including concerns such as the commercial reasonableness and fairness of the terms, the purpose

and effect of the terms, and the one-sidedness of the terms. Rivera, 2011–NMSC–033, ¶ 45. A

contract term is substantively unconscionable if it is “grossly unreasonable” and against public

policy. Id. (quoting Cordova, 2009–NMSC–021, ¶¶ 22, 31). In other words, contract terms that

“unreasonably benefit one party over another are substantively unconscionable.” Id. ¶ 46 (quoting

Cordova, 2009–NMSC–021, ¶ 25).

         Plaintiff argues the arbitration clause is substantively unconscionable because it forces the

Griffins to arbitrate any disputes arising from the contract, stripping them of their right to a jury

trial, “while not similarly constraining Defendants.” Doc. 15 at 11. This is inaccurate. Pursuant to

the plain language of the Agreement either party may initiate binding arbitration:

         Either [Plaintiff] or [Defendant] may, without the other's consent, elect mandatory,
         binding arbitration for any claim, dispute or controversy arising out of or relating
         to any aspect of the relationship between [Plaintiff] and [Defendant]… Nothing in
         this arbitration provision shall preclude [Plaintiff] or [Defendant] from seeking
         provisional remedies in aid of arbitration from a court of competent Jurisdiction…

Doc. 6-2, Ex. A at p. 11 (emphasis added).




8
  The Court has not been provided information that would allow it to consider other factors in weighing procedural
unconscionability than those discussed in this Memorandum. See e.g. City of Raton v. Arkansas River Power Auth.,
760 F. Supp. 2d 1132, 1154 (D.N.M. 2009) (“In analyzing whether a contract or a term in a contract is procedurally
unconscionable, New Mexico courts consider several factors, including the use of high pressure tactics, the relative
scarcity of the subject matter of the contract, and the relative education, sophistication and wealth of the parties.”).




                                                          15
Additionally, the Court notes that this is in direct contrast to the facts of Cordova v. World Fin.

Corp. of NM (2009-NMSC-021), upon which Plaintiff relies for its argument. See Cordova, 2009-

NMSC-021, ¶¶ 26-27 (finding the agreement particularly egregious because it exclusively reserved

for the defendant-lender all rights to pursue litigation while binding the plaintiff-borrower to

mandatory arbitration.). Thus, the Court rejects Plaintiff’s unsupported argument.

       In sum, Defendants have demonstrated that an enforceable agreement was in place and

Plaintiff has not met her burden to show that the arbitration clause is either substantively or

procedurally unconscionable. Guarriello v. Asnani, 2020 WL 7495603, at *3 (D.N.M. Dec. 21,

2020) (“Defendants, as the moving party, bear the initial burden of presenting evidence sufficient

to demonstrate the existence of an enforceable agreement. Upon presenting sufficient evidence,

the ‘burden shifts to Plaintiffs to raise a genuine dispute of material fact regarding the existence of

an agreement.’ ”) (internal citation omitted).

       THEREFORE, IT IS ORDERED that Defendants’ Motion to Compel Arbitration (Doc.

6) is hereby GRANTED and the action is STAYED for reasons described in this Memorandum

Opinion and Order.

       IT IS FURTHER ORDERED that the parties shall file a joint status report one hundred

and eighty (180) days from the date of entry of this Order to notify the Court of the progress of

arbitration and whether an additional stay of the proceedings will be required.

       IT IS SO ORDERED.



                                                       _________________________________
                                                       KEA W. RIGGS
                                                       UNITED STATES DISTRICT JUDGE




                                                  16
